VAN SANT, Commissioner.
The Chancellor sustained appellee’s motion for an allowance to her for the support and education of the infant children of the parties and entered judgment therefor in the sum of $25.00 per month commencing October 1, 1948, the date on which the motion was filed. Almost two years previous to the filing of the motion, the court had rendered judgment in favor of appellee against appellant for divorce, alimony, and custody of the infant children, but was silent on the issue of maintenance for the children, despite the fact such issue .had been raised by the pleadings.
We adhere to the rule heretofore established that a judgment against a father for the maintenance of his minor children, being a mere determination of the amount of an obligation imposed on him by law, may be rendered retroactive to the time of the commencement of the obligation. Miles v. Miles, 203 Ky. 431, 262 S.W. 576.
 We also have held, without exception, that a judgment wherein a divorce was granted, alimony awarded, and custody of minor children placed with the mother, does not. preclude the mother from instituting or maintaining a subsequent action or motion to require the father of such children to support them. KRS 403.070. Keith v. Keith, 270 Ky. 655, 110 S.W.2d 424 and cases therein cited. Pennington v. Pennington, 294 Ky. 84, 171 S.W.2d 10.
No other question is presented on this appeal.
The judgment is affirmed.